Citation Nr: 1633986	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  15-00 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, also claimed as nervous condition and memory loss.

2.  Entitlement to service connection for posttraumatic stress disorder.  

3.  Entitlement to service connection for a low back disorder

4.  Entitlement to service connection for residuals of frostbite of the left leg.

5.  Entitlement to service connection for recurrent headaches.

6.  Entitlement to service connection for a right eye disorder and left eye double vision.  

7.  Entitlement to service connection for a cervical disorder.

8.  Entitlement to service connection for a right shoulder disability.

9.  Entitlement to service connection for a left shoulder disability.

10.  Entitlement to service connection for right upper extremity radiculopathy.

11.  Entitlement to service connection for left upper extremity radiculopathy.

12.  Entitlement to service connection for right lower extremity radiculopathy.

13.  Entitlement to service connection for left lower extremity radiculopathy.

14.  Entitlement to service connection for right upper extremity peripheral neuropathy.

15.  Entitlement to service connection for left upper extremity peripheral neuropathy.

16.  Entitlement to service connection for right lower extremity peripheral neuropathy.

17.  Entitlement to service connection for left lower extremity peripheral neuropathy.

18.  Entitlement to service connection for myelomalacia.

19.  Entitlement to service connection for a circulatory disorder.

20.  Entitlement to service connection for a heart disorder to include coronary artery disease. 

21.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease secondary to tinnitus and medications taken for service-connected disabilities.

22.  Entitlement to service connection for diabetes mellitus, type II.

23.  Entitlement to service connection for hypertension.

24.  Entitlement to service connection for prostate cancer.  

25.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.

26.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

27.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or housebound status.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to June 1954.

This matter comes before the Board from several rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).

The Veteran testified before the undersigned during a January 2016 videoconference hearing.  A transcript is associated with the claims file. 

As pertinent service personnel and treatment records were received in April 2007, decisions regarding entitlement to service connection for a nervous disorder, shown as anxiety and depression (May 1989), for a low back disorder (October 1969), and for left knee frostbite (August 2006) will be reconsidered without requiring new and material evidence.  See 38 C.F.R. § 3.156(c) (2015).  The issues have been recharacterized to reflect this result.

The issue of entitlement to service connection for skin cancer was raised at a January 2016 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Hence, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A.  Acquired psychiatric disorder

The Veteran contends that he has an acquired psychiatric disorder, to include anxiety, depression and posttraumatic stress disorder due to witnessing traumatic events in service, or due to his many physical problems to include those for which service connection is claimed.  The Veteran has current psychiatric diagnoses, and he contends that he has experienced symptoms since service which may be related thereto.  As the record lacks an adequate medical nexus opinion addressing the etiology of any diagnosed psychiatric disorder, and as the claim is inextricably intertwined with the issues addressed below, a remand for a VA examination regarding the nature and etiology of any acquired psychiatric disorder is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

B.  Cervical, shoulder and low back disorders 

The Veteran contends that he has cervical, shoulder and low back disorders due to a fall while wearing heavy gear during his active service in Korea.  February 2009 VA treatment records reveal x-ray evidence of thoracic spondylosis, cervical stenosis in January 2014, and care for shoulder disorders.  The Veteran reports a history of chronic cervical pain, shoulder pain, and low back pain with radiating pain to the left leg since service.  While there are some service treatment records available, given that some records may have been destroyed in a 1973 fire at the National Personnel Records Center in St. Louis, Missouri, it is unclear that the records available are complete.  Hence, because the record lacks an adequate medical nexus opinion and the Board lacks the necessary medical expertise, a remand for a VA examination regarding the nature and etiology of his low back disorder is necessary.  Id.  

C.  Frostbite of the left leg 

The Veteran contends that he has a left leg disability due to frostbite during his active service in Korea.  The Veteran's VA and private treatment records contain multiple complaints of left leg symptomatology; however, it is unclear whether any current left leg-related diagnoses are residuals of any in-service frostbite exposure.  While the Veteran was given a VA examination in October 2010 for cold injury residuals, the examiner was unable to determine any precise diagnosis due to the appellant having difficulty reporting for certain medical studies.  Regardless, as this appeal is inextricably intertwined with his appeals for service connection for left lower extremity radiculopathy and peripheral neuropathy, a remand for a new examination is necessary to allow the Board to make a fully informed decision on the Veteran's appeal.  Id.  

D.  Recurrent headaches to include migraines

The Veteran contends that he has recurrent headaches that are due to in-service noise exposure, or which are the result of or permanently aggravated by either psychiatric disorder or his service-connected bilateral hearing loss or bilateral tinnitus.  The Veteran has current diagnoses related to headaches, and his reports that he has experienced headaches since service arguably suggest that they may be related to his active service.  As the record lacks an adequate medical nexus opinion and the Board lacks the necessary medical expertise, a remand for a VA examination regarding the nature and etiology of his recurrent headaches is necessary.  Id.  

E.  Eye disabilities

The Veteran contends that he has bilateral eye disabilities due to in-service exposure to gunpowder without eye protection.  The Veteran has current symptoms and diagnoses related to each eye, and he reports that a VA physician told him his disability may be related to gunpowder exposure.  The record also shows that the Veteran may have ophthalmic manifestations of diabetes mellitus.  Given the pending claim of entitlement to service connection for diabetes, further development is in order.  Id.

F.  Radiculopathy and neuropathy of each extremity

The Veteran contends that he has had radiculopathy and peripheral neuropathy affecting each extremity since his active service.  Alternatively, he argues that these disorders are related to other disorders for which service connection is being sought to include diabetes, and cervical and lumbar disorders.  The medical records contain evidence that the Veteran has neurologic disorders affecting each extremity.  Hence, this claim is remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are " inextricably intertwined " when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). ...  

G.  Myelomalacia

The Veteran contends that he has myelomalacia due to service.  It is unclear, however, whether he has a current diagnosis of myelomalacia.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1219 (32nd ed. 2012) (defining "myelomalacia" as "morbid softening of the spinal cord").  Still, as the Veteran is also claiming service connection for various neurological symptoms, and he has not yet been provided an examination to clarify the nature and etiology of any current underlying diagnoses, his appeal for myelomalacia is inextricably intertwined with other issues on appeal and must also be remanded.  Harris, 1 Vet. App. at 183.  

H.  Circulatory disorder to include coronary artery disease 

The Veteran contends that he has a circulatory disorder to include coronary artery disease due to inservice stress, as well as exposure to dust, gunpowder, and asbestos during his active service.  VA and private treatment records show the Veteran has current diagnoses related to the circulatory system, and he has a pending claim of entitlement to service connection an acquired psychiatric disorder.  Hence, a remand for a VA examination regarding the nature and etiology of any circulatory disorder or coronary artery disease status post-stent is necessary.  Harris.  

I.  Gastrointestinal disorder

The Veteran contends that he has a gastrointestinal disorder that is a result of, or is chronically aggravated, by psychiatric and physical disabilities, as well as by nonsteroidal anti-inflammatory drugs used to treat the physical disabilities, to include several of the disorders at issue.  Hence, further development is in order.  Harris.  


J.  Hypertension and diabetes mellitus

The Veteran contends that he has hypertension and diabetes mellitus due to emotional and physical stress suffered during his active service in Korea, and stress associated with his multiple physical disabilities.  He also alleges that hypertension is related to his claimed headache disorder.  As such these claims are inextricably intertwined with several appeals.  Hence, further development is required.  Id.  

K.  Prostate cancer  

The Veteran contends that he has prostate cancer due to exposure to drinking water contaminated with chemicals and infectious bacteria from decomposing bodies during his active service in Korea; specifically, at Kelly Hill.  Medical records show the Veteran underwent a surgery related to prostate cancer.  As the record lacks an adequate medical nexus opinion a remand for a VA examination regarding the nature and etiology of any gastrointestinal disorder is necessary.  See McLendon, 20 Vet. App. at 83.  

L.  Tinnitus

In this case, the RO never issued a statement of the case following the Veteran's submission of a timely notice of disagreement with the September 2009 rating decision denying entitlement to a higher disability rating.  Hence, further development is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

M.  Hearing Loss

In January 2016 the Veteran testified that his hearing loss had worsened since his last VA examination in November 2010.  As the record does not contain medical evidence regarding the Veteran's hearing loss from after January 2014, a remand to obtain outstanding relevant medical records and a new VA examination regarding the current severity of the Veteran's bilateral hearing loss is necessary.  


N.  Special Monthly Compensation

The Veteran's claims of entitlement to special monthly compensation based on housebound status or the need for regular aid and attendance by another person are inextricably intertwined with his numerous appeals for service connection for several physical and psychiatric disabilities and must also be remanded.  Harris.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain any outstanding treatment records regarding the Veteran's hearing loss since January 2014.    If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Contact the Veteran and request that he provide greater detail concerning his assertion that he was exposed to asbestosis, infectious bacteria from decaying bodies, and contaminated drinking water during his active service.  Thereafter, conduct all appropriate development in an attempt to verify such exposure.  If no such exposures are found, provide a memorandum for the record.  

3.  Contact the Veteran and request that he provide a statement, with as much detail as possible, with respect to the names, dates, and places regarding the traumatic events he claims to have experienced in service to include due to alleged service on Kelly Hill in Korea.  Thereafter, the RO must undertake appropriate development in an attempt to verify such exposure.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
4.  Then, schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any diagnosed acquired psychiatric disorder to include any diagnosed anxiety, depression, and/or posttraumatic stress disorder.  The examiner should review the electronic Virtual VA and Veterans Benefits Management System claims files, a copy of this Remand, and the Veteran's January 2016 hearing testimony.  Following the examination the examiner must address whether it is at least as likely as not that any diagnosed psychiatric disorder is related to service.  

If the appellant is diagnosed with posttraumatic stress disorder, the examiner must opine:  (i) whether it is at least as likely as not that the disorder is related to any verified in-service stressor; or, (ii) whether any symptoms of posttraumatic stress disorder are at least as likely as not (50 percent or greater probability) related to any reported stressor related to a fear of hostile military or terrorist activity (see 38 C.F.R. § 3.304(f)(3)) that the examiner found adequate to support a diagnosis of posttraumatic stress disorder.  

If any other psychiatric disorder is diagnosed the examiner must opine whether it is at least as likely as not that disorder is caused or permanently aggravated by a service-connected disability.  

The examiner is advised that while the Veteran is not competent to provide a specific diagnosis or medical opinion, he is competent to report symptoms and functional limitations.  While the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous. 

A complete and adequate rationale is required for any and all opinions expressed.  If the examiner finds that the requested opinions cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

5.  Then, schedule the Veteran for a VA audiology examination to address the current severity of his hearing loss.  The examiner should review the electronic Virtual VA and Veterans Benefits Management System claims files, a copy of this Remand, and the Veteran's January 2016 hearing testimony.  The audiologist should conduct all necessary tests and identify any functional impairment due to hearing loss alone.  The examiner must provide a complete rationale for all opinions and conclusions reached.  

6.  Then, schedule the Veteran for general medical examinations by appropriate examiners to address the nature and etiology of any diagnosed prostate cancer, diabetes mellitus, eye disorder, hypertension, headache disorder, circulatory disorder, coronary artery disease, gastrointestinal disorder, cervical disorder, low back disorder, myelomalacia, shoulder disorder, radiculopathy and/or peripheral neuropathy of any extremity, and left leg residuals of frostbite.  All examiners should review the electronic Virtual VA and Veterans Benefits Management System claims files, a copy of this Remand, and all lay statements to include the Veteran's January 2016 hearing testimony.  

The examiners should conduct all necessary tests.  For and every each diagnosis, the examiners must opine whether it is at least as likely as not that the disorder is related to service.  The examiner must opine whether it is at least as likely as not that any such diagnosis is caused or permanently aggravated by any disorder found to be related to service.  A complete and fully reasoned rationale must be provided for any opinion offered.  

The examiners must specifically consider and address the Veteran's lay statements as noted in this remand, as well as all medical evidence of record.  If the appellant is diagnosed with diabetes, a cervical and/or a lumbar disorder, the examiner must specifically address whether any diagnosed extremity disorder to include any circulatory or neurological disability involving any extremity is caused or permanently aggravated by diabetes and/or such a spinal disorder.  

Moreover, if the appellant is diagnosed with diabetes and/or hypertension the examiner must opine whether it is at least as likely as not that any diagnosed eye disorder is caused or permanently aggravated by diabetes and/or hypertension.

If the appellant is diagnosed with a chronic headache disorder the examiner must address whether it is at least as likely as not that the disorder is caused or permanently aggravated by hypertension.   

In the appellant is diagnosed with a gastrointestinal disorder the examiner must address whether it is at least as likely as not that the disorder is caused or permanently aggravated by any disorder found to be related to service, to include any medication used to treat a disorder which is at least as likely as not related to service.

The examiners are advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

If any of the requested opinions cannot be rendered without resorting to speculation, the examiners must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), a deficiency in the record or the examiner (i.e., additional facts are required), or by a lack of necessary knowledge or training.

All opinions must be supported with a fully reasoned and fully explanatory rationale with references made to the evidence of record.

7.  Send the Veteran a statement of the case addressing the issue of entitlement to a higher disability rating for tinnitus.  The Veteran is advised that the Board will only exercise jurisdiction over this claim if he submits a timely substantive appeal.

8.  The AOJ should then review the examination reports and the medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

9.  When the development requested has been completed, all of the issues on appeal must be readjudicated by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

